85027: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-24841: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85027


Short Caption:IN RE: DISCIPLINE OF MICHAEL H. HAMILTONCourt:Supreme Court


Related Case(s):72497, 78101, 80556, 81256


Lower Court Case(s):NONEClassification:Bar Matter - Discipline - Petition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerState Bar of NevadaShain G. Manuele
							(State Bar of Nevada/Las Vegas)
						


RespondentMichael H. Hamilton
					In Proper Person
				





+
						Due Items
					


Due DateStatusDue ItemDue From


09/06/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


07/19/2022Filing FeeAppeal Filing fee waived. Bar Matter/Bar Discipline. (SC).


07/19/2022Petition/BarFiled Joint Petition for SCR 112 Disbarment by Consent. (SC).22-22596




08/09/2022Order/Dispositional BarFiled Order of Disbarment. "Hamilton is disbarred." En Banc (SC).22-24841




08/09/2022Notice/IncomingFiled Notice to the Courts. (SC)22-24874





Combined Case View